DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Zachary S. Stern (Reg#54719) on 7/15/2021.

The application has been amended as follows: 
1. (Currently Amended) A display device comprising: 
a first support that supports a display panel; 
a second support that supports the display panel; 
a connecting portion that connects the first support and the second support so that the display panel can be bent; 
a first member that is fixed to the first support and is more flexible than the display panel; 

a first adhesion layer that adheres the first member to at least a portion of a first surface opposite to a display surface of the display panel; and 
a second adhesion layer that adheres the second member to at least another portion of the first surface;
a protection sheet that protects the display panel; 
a third member that is more flexible than the display panel; and 
a third adhesion layer that adheres the third member to at least a portion of a second surface side on the display surface of the display panel; and
wherein a deformation amount of the third member in an in-plane direction of the display panel in a state in which the display panel is bent is in a range of a half to three times of a thickness of the third member.
11. (Cancelled)
12. (Currently Amended) The display device according to claim [[11]]1, wherein the third member has elastic force.
13. (Currently Amended) The display device according to claim [[11]]1, wherein a thickness of the third member is greater than that of the third adhesion layer.
14. (Cancelled)
15. (Currently Amended) The display device according to claim [[11]]1, wherein the third member covers an entire area in which the protection sheet and the display panel are overlapped with each other, when the display panel is in a non-curved state.
Currently Amended) The display device according to claim [[11]]1, wherein the third member has a frame shape that covers an end portion of the protection sheet.
17. (Currently Amended) The display device according to claim [[11]]1, wherein the third member includes a third rod-like portion positioned in an area in which the protection sheet and the display panel are overlapped with each other when the display panel is in a non-curved state.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2021 has been considered by the examiner.
Reason for Allowance
Claims 1-10, 12-13, 15-18 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A display device comprising: 
a first support that supports a display panel; 
a second support that supports the display panel; 
a connecting portion that connects the first support and the second support so that the display panel can be bent; 
first member that is fixed to the first support and is more flexible than the display panel; 
a second member that is fixed to the second support and is more flexible than the display panel; 
a first adhesion layer that adheres the first member to at least a portion of a first surface opposite to a display surface of the display panel; and 
a second adhesion layer that adheres the second member to at least another portion of the first surface;
a protection sheet that protects the display panel; 
a third member that is more flexible than the display panel; and 
a third adhesion layer that adheres the third member to at least a portion of a second surface side on the display surface of the display panel; and
wherein a deformation amount of the third member in an in-plane direction of the display panel in a state in which the display panel is bent is in a range of a half to three times of a thickness of the third member.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of the display device comprising a first support, a second support and a connecting portion; furthermore a first member, a second member, a first adhesive layer adheres the first member to at least a portion of a first surface opposite to a display surface and a second adhesive layer that adheres the second member to at least another portion of the first surface; furthermore a protective sheet that protect the 
The closest prior art(s) of record is/are Hirakata US Pub 2017/0006716.
Hirakata teaches a display device (figure 2) with plural support and plural members that are joined together. 
However, Hirakata do not teach the specific configuration and arrangement of the display device as claimed by the applicant. More specifically the specific arrangement of the first, second and third member and the first, second and third adhesion layer, finally the specific characteristic of the deformation of the third member with respect to the thickness of the third member. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  

Choi do not teach the specific configuration and arrangement of the display device as claimed by the applicant. More specifically the specific arrangement of the first, second and third member and the first, second and third adhesion layer, finally the specific characteristic of the deformation of the third member with respect to the thickness of the third member. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.  
Additional pertinent prior arts are provided in the PTO-892, In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841